OPINION — AG — ** EXEMPT FROM EXAMINATION — INSURANCE COVERAGE ** WOULD THIS BILL BE CONSTITUTIONAL WHICH ATTEMPTS TO EXEMPT FROM THE EXAMINATION REQUIRED OF NEW AGENTS THE FOLLOWING: " AN APPLICANT WHO IS LICENSED BY THE STATE OF OKLAHOMA UNDER THE PROVISIONS OF 47 Ohio St. 561 [47-561] — 47 Ohio St. 568 [47-568], AND HIS EMPLOYEES AND SUCCESSORS, FOR A LIMITED LICENSE COVERING SALE OF AUTOMOBILE PHYSICAL DAMAGE, BODILY INJURY AND PROPERTY DAMAGE INSURANCE, AUTOMOBILE PUBLIC LIABILITY AND AUTOMOBILE COMPREHENSIVE INSURANCE " ? — THERE IS A PRESUMPTION OF VALIDITY (CAR INSURANCE, MOTOR VEHICLE INSURANCE, STATE EMPLOYEES, LICENSE EXAMINERS) CITE: 47 Ohio St. 567 [47-567] (FRED HANSEN)